Exhibit 10.5

 

AMENDMENT NO. 1 TO

STOCK OPTION AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), effective as of March 4, 2008 by and between
AboveNet, Inc., a Delaware corporation having its principal offices at 360
Hamilton Avenue, White Plains, New York  10601 (the “Company”), and Michael
Doris (the “Optionee”).

 

WHEREAS, the Company and Optionee entered into a Stock Option Agreement dated as
of September 10, 2003 (the “Option Agreement”);

 

WHEREAS, as of the date of this Amendment, pursuant to the Option Agreement,
the  Optionee’s option to purchase 16,500 Option Shares (as defined in the
Option Agreement) has previously vested;

 

WHEREAS, the Company and the Optionee desire to amend the Option Agreement to
provide for a cashless exercise of the Option under certain circumstances;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Option
Agreement as follows:

 

Section 5 of the Option Agreement is hereby amended by inserting a new
subsection (c) immediately following Section 5(b):

 

“(c) Upon termination of the Optionee’s employment by the Company without Cause,
and provided that the Optionee executes and delivers the Separation of
Employment and General Release Agreement annexed to the Optionee’s Employment
Agreement dated as of August 31, 2003 as amended, the Optionee shall be entitled
to the following:  The Company agrees to offer the Optionee the right to
exercise the Option through a “cashless exercise” (as described below), provided
that such offer shall only remain in effect until the earlier of (i) three
(3) years from the date of termination of the Optionee’s employment by the
Company without Cause and (ii) the date an effective registration statement
covering the sale and resale of the Common Stock pursuant to the Option has been
filed and become effective (the “Election Period”), after which time the offer
shall expire and may no longer be elected.  If within the Election Period the
Optionee elects a cashless exercise of the Option in whole or in part, by the
delivery of a written notice of exercise by the Optionee to the Company at its
principal office stating the number of Option Shares as to which the Option is
being exercised, the Company shall (i) satisfy the Exercise Price by reducing
the number of Option Shares issued to the Optionee upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate Exercise Price and (ii) reduce the number of Option Shares issued upon
exercise of the Option in an amount sufficient to meet the Company’s estimate of
the Optionee’s actual federal and state tax triggered by such exercise.  For
such estimate, the Company will utilize a 35% federal tax rate and a 7.35% state
tax rate.  From the proceeds, the amount necessary to cover the Optionee’s
minimum withholding taxes will be remitted by the Company directly to the
federal and state tax authorities.  The difference between that amount and the
Company’s estimate of the Optionee’s actual tax will be remitted to the
Optionee.  Any election to cause the Company to repurchase shares necessary to
cover

 

--------------------------------------------------------------------------------


 

applicable taxes with shares of Common Stock to engage in a cashless exercise of
the Option shall be irrevocable once made. The Optionee understands that the
Option Shares are not currently registered under the 1933 Act and that the
issuance to the Optionee of any Option Shares can only be accomplished through
an applicable exemption.”

 

2.             Section 7 of the Option Agreement is hereby amended by adding new
subsection (c) immediately after Section 7(b):

 

“(c)         The Optionee agrees to provide the Company any reasonable
certificate or representation that may be necessary in order for the Company to
determine that any issuance of the Option Shares is exempt from registration
under the 1933 Act.”

 

Except as expressly set forth in this Amendment, the Option Agreement shall
remain in full force and effect and together with this Amendment shall
constitute the entire agreement between the Company and the Optionee with
respect to the subject matter set forth therein and herein and supersede all
prior agreements between such parties with respect to such subject matter.  This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

AboveNet, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Robert Sokota

 

 

Name:

Robert Sokota

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

 

 

By:

/s/ Michael Doris

 

 

Michael Doris

 

--------------------------------------------------------------------------------

 

 

 